   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney
   SARA WINSLOW (DCBN 457643)
 2 Chief, Civil Division
   J. WESLEY SAMPLES (CABN 321845)
 3 Assistant United States Attorney

 4          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 5          Telephone: (415) 436-7200
            Fax: (415) 436-6748
 6          wes.samples@usdoj.gov
 7
     Attorneys for Defendant
 8

 9 D. VICTORIA BARANETSKY (SBN 311892)
   THE CENTER FOR INVESTIGATIVE REPORTING
10 1400 65th St., Suite 200
   Emeryville, CA 94608
11 Telephone: (510) 809-3160
   Fax: (510) 849-6141
12 vbaranetsky@revealnews.org

13 Attorney for Plaintiffs

14

15                                      UNITED STATES DISTRICT COURT
16                                     NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN FRANCISCO DIVISION
18    THE CENTER FOR                                     Case No.: 3:19-cv-08181-JCS
      INVESTIGATIVE REPORTING and
19    AARON GLANTZ,
                                                         JOINT STIPULATION REGARDING
20                       Plaintiffs,                     STATUTORILY EXEMPT
                                                         GEOGRAPHIC TARGETING ORDER
21           v.                                          REPORTS
22    UNITED STATES DEPARTMENT OF THE
      TREASURY,
23                 Defendant.
24

25

26

27

28 JOINT STIPULATION REGARDING STATUTORILY EXEMPT GEOGRAPHIC TARGETING ORDER REPORTS
     3:19-CV-08181-JCS                             1
 1           WHEREAS, in the spirit of mutual cooperation Plaintiffs The Center for Investigative Reporting

 2 and Aaron Glantz, as well as Defendant United States Department of Treasury wish to narrow the scope

 3 of issues in the above captioned matter;

 4          WHEREAS, the Complaint (Dkt. No. 1) does not expressly exclude Geographical Targeting

 5 Reports from the scope of the above captioned matter;

 6          WHEREAS, the FOIA Request (Dkt. No. 1-1 at p. 2-5) at issue in the above captioned matter (a

 7 singular FOIA request assigned case numbers FinCEN 19-178-F and goFOIA 2019-07-130) does not

 8 expressly exclude Geographical Targeting Reports; and

 9          WHEREAS, the parties wish to resolve certain aspects of the above captioned matter without

10 litigation.

11          NOW, THEREFORE, it is hereby STIPULATED and AGREED between the parties as follows:

12          1.      Geographic Targeting Reports (“GTO Reports”) are reports filed under United States

13 Code Title 31 Money and Finance, Subtitle IV Money, Chapter 53 Monetary Transactions, Subchapter

14 II Records and Reports on Monetary Instruments Transactions, § 5326 Record of certain domestic

15 transactions (“31 U.S.C. § 5326”);

16          2.     Such “report[s] and records of reports are exempt from disclosure under section 552 of

17 title 5” under United States Code Title 31 Money and Finance, Subtitle IV Money, Chapter 53 Monetary

18 Transactions, Subchapter II Records and Reports on Monetary Instruments Transactions, § 5319

19 Availability of reports (“31 U.S.C. § 5319”);

20          3.     Therefore, pursuant to numbered paragraphs 1 and 2, above, Defendant withheld GTO

21 Reports as exempt from disclosure under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

22 including at least pursuant to, but not necessarily limited to, 5 U.S.C. § 522(b)(3) (also known as

23 “Exemption 3” or “Exemption (b)(3)”);

24          4.     Plaintiffs shall not challenge Defendant’s withholding in full of GTO Reports in the

25 above captioned matter;

26          5.     Defendant need not include GTO Reports in any Vaughn index in relation to the above

27 captioned matter, and Plaintiffs shall not challenge Defendant’s omission of GTO Reports from any

28 JOINT STIPULATION REGARDING STATUTORILY EXEMPT GEOGRAPHIC TARGETING ORDER REPORTS
     3:19-CV-08181-JCS                               2
 1 Vaughn index prepared in relation to the above captioned matter; and

 2           6.     Defendant need not address the sufficiency of its search for GTO Reports in any

 3 declaration in relation to the above captioned matter, and Plaintiffs shall not challenge Defendant’s

 4 omission of GTO Reports from any declaration prepared as part of the above captioned matter.

 5

 6 DATED: June 25, 2020                                     Respectfully submitted,
                                                            DAVID L. ANDERSON
 7                                                          United States Attorney
 8
                                                            /s/ J. Wesley Samples
 9                                                          J. WESLEY SAMPLES
                                                            Assistant United States Attorneys
10
                                                            Attorneys for Defendant
11

12
     DATED: June 25, 2020                                   Respectfully submitted,
13                                                          /s/ D. Victoria Baranetsky 1
14                                                          D. VICTORIA BARANETSKY
                                                            THE CENTER FOR INVESTIGATIVE
15                                                          REPORTING
                                                            1400 65th St., Suite 200
16                                                          Emeryville, CA 94608
                                                            Telephone: (510) 809-3160
17                                                          Fax: (510) 849-6141
                                                            vbaranetsky@revealnews.org
18
                                                            Attorney for Plaintiffs
19

20

21

22

23

24

25

26   1
     In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
27 that all signatories have concurred in the filing of this document.

28 JOINT STIPULATION REGARDING STATUTORILY EXEMPT GEOGRAPHIC TARGETING ORDER REPORTS
     3:19-CV-08181-JCS                                 3
                                           [PROPOSED] ORDER
 1
            Pursuant to the stipulation of the parties, IT IS SO ORDERED.
 2

 3

 4 DATED:__________________

 5                                                             HON. JOSEPH C. SPERO
                                                          United States Chief Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT STIPULATION REGARDING STATUTORILY EXEMPT GEOGRAPHIC TARGETING ORDER REPORTS
     3:19-CV-08181-JCS                             4
